                         Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 1 of 23




                         LATHAM & WATKINS LLP
                          Richard G. Frenkel (State Bar No. 204133)
                          rick.frenkel@lw.com
                         140 Scott Dr.
                         Menlo Park, CA 94025
                         Tel: 650-328-4600
                         Fax; 650-463-2600
                                                                                              22 20
                     5   LATHAM & WATKINS LLP
                          Bradley A. Hyde (State Bar No. 30145)
                     6     bradley. hyde@lw.com
                         650 Town Center Dr., 20^^ Floor
                     7   Costa Mesa, CA 92626
                         Tel: 714-540-1234
                     8   Fax: 714-755-8290

                     9   LATHAM & WATKINS LLP
                           Maximilian A. Grant {Pro hac vice to be
                   10    filed)
                           max.grant@lM'.com
                   11    555 Eleventh Street, NW Suite 1000
                         Washington. D.C. 20004-1304
                   12    Tel: 202-637-2200
                         Fax: 202-637-2201
                   13
                         Attorneysfor Non-Parties Amphenol
                   14    Corporation and Amphenol Antenna
                         Solutions, Inc.
                   15

                   16
                                                   LOMITED STATES DISTRICT COURT
                   17
                                                 NORTHERN DISTRICT OF CALIFORNL\
                   18
                                                       ''SAN'SR4Bcisaac)^sjoM«i/
                   19                           cv
                         In re: SUBPOENAS TO TESTIFY AT A             Misc. Case No.
                   20    DEPOSITION IN A CIVIL ACTION
                                                                      NON-PARTIES AMPHENOL
                   21                                                 CORPORATION AND AMPHENOL
                         Underlying Case: Fractus, S.A. v. AT&T       ANTENNA SOLUTIONS, INC.'S NOTICE
                   22    Mobility LLC, et al. No. 2:18-cv-00135       OF MOTION AND MOTION TO QUASH
                         (E.D. Tex.)                                  SUBPOENAS TO TESTIFY AT A
                   23                                                 DEPOSITION IN A CIVIL ACTION

                   24                                                 Date:     TBD
                                                                      Time:     TBD
                   25                                                 Judge:    TBD
                                                                      Dept.:    TBD
FAXED              26

                   27

                   28

LATHAM'WATKINS"                                                                   NON-PARTIES AMPHENOL CORP. AND
  Attornevs At Law
                                                                               AMPHENOL ANTENNA SOLUTIONS. INC.'S
   San Francisco
                                                                                       MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 2 of 23




                     1                NOTICE OF MOTION AND MOTION TO QUASH SUBPOENA

                     2          PLEASE TAKE NOTICE that as soon as counsel may be heard in the United States District

                     3   Court for the Northern District of California, San Francisco Division, Non-Parties Amphenol

                     4   Corporation and Amphenol Antenna Solutions, Inc. (collectively, "Amphenol") will, and hereby
                     5   do, move this Court, pursuant to Rules 26 and 45 of the Federal Rules of Civil Procedure, for an
                     6   order quashing the subpoenas that Fractus S.A. ("Fractus" or "Plaintiff") served in the underlying
                     7   action Fractus S,A, v. AT&T MobilityLLC, et ai. No. 2:18-cv-00135 (E.D. Tex.) on March 4 and
                     8   8, 2019 ("Subpoenas").

                     9          This Motion is based upon this Notice of Motion and Motion; the following Memorandum
                   10    of Points and Authorities in Support thereof; the Declarations of RickFrenkel and Justin Riek, and
                   11    the pleadings and papers on file with the Court in the underlying action.
                   12                              STATEMENT OF REQUESTED RELIEF

                   13           The aforementioned non-parties respectfully request that this Court quash Fractus's
                   14    Subpoenas because the discovery sought: (1) violates the geographic limitations of Federal Rules
                   15    of Civil Procedure45(d)(3)(ii)and (iv) becausethe corporaterepresentatives do not reside, are not
                   16    employed, and have not regularly transacted business in the District; and (2) because Fractus's
                   17    serial, repetitive Subpoenas create an undue burden on non-party Amphenol.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

LATHAM'WATKINS^                                                                         NON-PARTIES AMPHENOL CORP. AND
  Attorneys At Law
   $AN PRANCI9C0
                                                                                    AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                          MOTION TO QUASH SUBPOENAS
                               Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 3 of 23




                      1                                     TABLE OF CONTENTS

                    2                                                                                             Page

                    3     I.       INTRODUCTION                                                                      1

                    4     n.       FACTUAL BACKGROUND                                                                3

                      5            A.   Amphenol's Full Compliance with Fractus's Subpoena                           4
                      6            B.   Fractus's January 2019 Request That Amphenol Redo Its
                                        Production                                                                   6
                      7
                                   C.   The Parties Meet and Confer                                                  7
                      8
                                   D.   Fractus Serves Three Additional Subpoenas                                    8
                      9
                          m.       LEGAL STANDARD                                                                    8
                    10
                                   A.   The Geographic Limits of Rule 45                                             8
                    11
                                   B.   Discovery Against Non-parties                                                8
                    12
                                   C.    Issuing Party's Duty to Avoid Undue Burden or Expense                       9
                    13
                          IV.      ARGUMENT
                    14
                                   A.    Fractus's Subpoenas Must Be Quashed Under FRCP 45(d)(3)(ii)
                    15                   Because Amphenol's Corporate Representatives Do NotReside,
                                         Work, or Regularly Transact Business in the District                       11
                    16
                                   B.    Fractus's Requests for Production Are Improper                             12
                    17
                                         1.     The Second Set of Document Requests and Deposition
                    18                          Topics Are Irrelevant, Duplicative, Unreasonably
                                                Cumulative, and Unduly Burdensome                                   13
                    19
                                         2.     Fractus Has Imposed SignificantCost on Non-party
                    20                          Amphenol

                    21                   3.     The Subpoenas Seek Information That Fractus Could More
                                                Easily Getfrom Defendants                                           15
                    22
                                   C.    Fractus Has Failed to Take Reasonable Steps to Avoid Imposing
                    23                   Undue Burden and Expense onNon-party Amphenol                              16
                    24     V.      CONCLUSION                                                                       18

                    25

                    26

                    27

                    28

l.ATHAM»WATKINS"'                                                                       NON-PARTIES AMPHENOL CORP. AND
   Attorneys At Law
    SAK FRANCISCO
                                                                           i        amphenol ANTENNA SOLUTIONS, INC.'S
                                                                                                MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 4 of 23




                    1                                       TAR1.F OF AUTHORITIES


                    2
                                                                                                          Page(s)

                    3                                                  CASES


                    4    ASUS Computer Int 7 v. Micron Tech. Inc.,
                            CaseNo. 14-CV-00275 JST (NC), 2014 WL 12625461 (N.D. Cal. April. 21,
                    5       2014)                                                                              .16


                    6    ATLC, Ltd. V, Eastman Kodak Co.,
                            No. 6:06-CV-416-ORL-19KRS, 2006 WL 3422413 (M.D. Fla. Nov. 28,2006)             10,17
                    7
                         Chevron Corp. v. Donziger,
                    8       No. 12-MC-80237 NC, 2013 WL 4536808 (N.D. Cal. Aug. 22, 2013)                       10
                    9    Compaq Comput. Corp. v. Packard BellElec., Inc.,
                             163 F.R.D. 329 (N.D. Cal. 1995)                                                    10
                    10
                         Cusumano v. Microsoft Corp.,
                    11       162F.3d 708(lstCir. 1998)                                                           9
                    12   Dart Indus. Co. v. Westwood Chem. Co.,
                             649 F.2d 646 (9th Cir. 1980)                                                        9
                    13
                         Fractus, S.A. v. AT&T Mobility LLC,
                    14       No. 2:!8-cv-00135-mG (E.D. Tex.)                                                    3
                    15   Fractus, S.A. v. Sprint Communications Company, L.P., et ai,
                             No. 2;18-cv-00136-JRG (E.D. Tex.)                                                    3
                    16
                         Fractus, S.A. v. T-Mobile US, Inc., et at..
                    17       No. 2:18-cv-00137-JRG (E.D. Tex.)                                                    3
                    18   Fractus, S.A. v. Verizon Communications Inc., et al.
                             (Case No. 2:18-cv-00138-JRG)                                                         3
                    19
                         Free Stream Media Corp. v. Alphonso Inc.,
                    20       No. 17-CV-02107-RS (KAW), 2017 WL 6209309 (N.D. Cal. Dec. 8,2017)         9, 13,14, 15
                    21   Fujikura Ltd. v. Finisar Corp.,
                             No. 15-MC-80110-HRL (JSC), 2015 WL 5782351 (N.D. Cal. Oct. 5,2015)                  11
                    22
                         Gonzales v. Google, Inc.,
                    23       234 F.R.D. 674 (N.D. Cal. 2006)                                           9, 10, 13, 14
                    24    Greene v. Drobocky,
                             No. l:12-CV-00078-TBR, 2014 WL 12726539 (W.D. Ky. Aug. 27, 2014)                    11
                    25
                         Haworth, Inc. v. Herman Miller, Inc.,
                    26       998 F.2d 975 (Fed. Cir. 1993)                                                    8,10
                    27    Heat & Control, Inc. v. Hester Industries, Inc.,
                             785 F.2d 1017 (Fed. Cir. 1986)                                                      13
                    28

LATHAM»WATKINSi                                                                      NON-PARTES AMPHENOL CORP. AND
  Attorneys At Law
                                                                             11
                                                                                  AMPHENOL ANTENNA SOLUTIONS. INC.'S
    SAN FRANCISCO
                                                                                         MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 5 of 23




                     1   Katz V. Batavia Marine & Sporting Supplies, Inc.,
                            984 F.2d 422 (Fed. Cir. 1993)                                                      9
                    2
                         Leader Techs., Inc. v. Facebook, Inc.,
                    3       No. C10-80028-MISC JW (HRL), 2010 US Dist. LEXIS 24818 (N.D. Cal.
                            March 2, 2010)                                                                    15
                    4
                         Miller Marital Deduction Tr. by & through Miller v. Estate ofDuBois,
                     5      No. 2:16-CV-01883-SB, 2018 WL 1023200, slip op. (E.D. Cal. Feb. 21, 2018)         13
                     6   Nidec Corp. v. Victor Co. ofJapan,
                            249 F.R.D. 575 (N.D. Cal. 2007)                                               15, 16
                     7
                         Optimize Tech. Sols., LLC v. Staples, Inc.,
                     8      No. 14-MC-80095-LHK (HRL), 2014 WL 1477651 (N.D. Cal. Apr. 14,2014)               10
                     9   Perez v. Progenies Pharm., Inc.,
                            No. lO-CV-08278 (LAP), 2015 WL 4111551 (S.D.N.Y. June 24, 2015)                   11
                    10
                         Prescient Acquisition Grp., Inc. v. MJPubl'g Tr.,
                    11      No. 05 CIV.6298(PKC), 2006 WL 2996645 (S.D.N.Y. Oct. 13,2006)                     10
                    12   Price Waterhouse LLP V. First Am. Corp.,
                             182F.R.D. 56 (S.D.N.Y. 1998)                                                     H
                    13
                         Solarex Corp. v. Arco Solar, Inc.,
                    14       870 F.2d 642 (Fed. Cir. 1989)                                                     8
                    15   Third Degree Films, Inc. v. Does I-178,
                             No. C 12-3858 EMC (MEJ), 2012 WL 12925674 (N.D. Cal. Dec. 6, 2012)                9
                    16
                         United States v. Columbia Broad. Sys., Inc.,
                    17       666F.2d 364 (9th Cir. 1982)                                                       9
                    18   Visto Corp. V. Smartner Info. Sys., Ltd.,
                             06-80339 MISC RMW, 2007 WL 218771 (N.D. Cal. Jan. 29, 2007)                      15
                    19
                         Zoological Soc. ofBuffalo, Inc. v. Carvedrock, LLC,
                    20      No. 10-CV-35A SR, 2013 WL 5652759 (W.D.N.Y. Oct. 15,2013)                         10
                    21                                                  RULES

                    22   Fed. R. Civ. P.
                             26.                                                                              .10
                    23       26(a)(2)(C)(i)                                                                    10
                             26(b)                                                                              9
                    24       45.....                                                                      8. 9,11
                             45(c)(1)(A)                                                                      --S
                    25       45(c)(3)                                                                          10
                             45(c)(3)(ii)                                                                 3,4,11
                    26       45(c)(3)(iv)                                                                      11
                             45(d)(1)                                                                     passim
                    27       45(d)(2)(ii)
                             45(d)(3)(ii)                                                                  11. 12
                    28       45(d)(3)(iv)                                                                   8. 11
LATHAM'WATKINS"                                                                    NON-PARTIES AMPHENOL CORP. AND
  Attorneys At Law
                                                                          ni    AMPHENOL ANTENNA SOLUTIONS, INC.'S
    SAN FRANCISCO
                                                                                        MOTION TO QUASH SUBPOENAS
                               Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 6 of 23




                      1                       MEMORANDUM OF POINTS AND AUTHORITIES

                      2   I.       INTRODUCTION

                      3            On April 4, 2018, Fractus, a Spanish licensing company, sued the four major cellular
                      4   carriers (AT&T, Sprint, T-Mobile, and Verizon) inthe United States District Court for the Eastern
                      5   District of Texas, alleging infringement of 10 different patents. On June 18, 2018, as required by
                      6   the Texas court, Fractus served its infringement contentions, alleging that thousands of antenna

                      7   models incorporated into defendants' networks (a small percentage of which included
                      8   approximately 100 different Amphenol antenna models), infringed.

                      9            On July 25, 2018, Fractus subpoenaed non-parties Amphenol Corporation (based in
                    10    Connecticut) and Amphenol Antenna Solutions, Inc. (based in Illinois), seeking detailed discovery
                    11    on the "multiband" antennas purportedly used by the Defendants as part of the infringing
                    12    instrumentalities, as alleged in Plaintiffs infringement contentions. The Subpoenas purported to
                    13    require compliance inSan Francisco, California. Fractus provided Amphenol with a list ofaccused
                    14    Amphenol antenna models on August 2, 2018, and Amphenol timely served its objections to the
                    15    Subpoenas on August 31, 2018. Fractus did not respond to AmphenoFs objections, including
                    16    Amphenol's objection directed to the definition of "multiband" antennas. Fractus also did not
                    17    respond to Amphenol's offers to meet and confer regarding the scope of certain requests for
                    18    production. Amphenol completed its (voluminous) rolling production of responsive documents
                    19    by November 13,2018, using the list ofantennas provided by Fractus on August 2. At that point,
                    20    Amphenol's compliance with the Subpoenas was complete. Amphenol nonetheless made a small
                    21    supplement of its production in December 2018, based on Fractus's request.

                    22             On January 9, 2019, Fractus disclosed a revised—^mostly new and different—list of
                    23    accused products and demanded that Amphenol redo its production. Fractus claimed that the
                    24    newly accused antennas were "omitted" from Amphenol's prior productions. But just eight
                    25     antennas onthe revised list overlapped with those inFractus's June 2018 infringement contentions,
                    26     and many of the newly identified antennas were "single band" antennas, not the "multiband"
                    27     antennas that were the subject ofFractus's July 2018 subpoena. On January 11, 2019, less than
                    28     48 hours after asking Amphenol to redo its production and while Amphenol was considering that
LATHAM'^WATKINS^                                                                         NON-PARTIES AMPHENOL CORP. AND
   ATTORNEYS AT LAW
    $AN PRANCI8C0
                                                                            1        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                              MOTION TO QUASH SUBPOENAS
                              Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 7 of 23




                    1       request, Fractus accused Amphenors completed and previously unobjected-to production ofbeing
                    2       deficient. Fractus contended that Amphenol's November 2018 production was deficient because
                    3       Amphenol failed to produce technical documentation for antennas that Fractus first identified to
                    4       Amphenol on January 9,2019, and because Amphenol's production was limited to the multiband
                    5       antennas set forth in the July 2018 subpoenas.

                    6              Fractus and Amphenol met and conferred twice by phone. On January 18, 2019, Fractus
                        7   represented that the newly identified antennas were "in the case." That claim was false. As of
                        8   January 18, 2019, the newly identified antennas had not been accused in the Texas litigation. The
                        9   parties conferred again on January 24, 2019, but the newly identified antennas were still not
                    10      formally accused. Fractus first moved for leave to amend its infringement contentions to add the
                    n       newly identified antennas on January 30, 2019, and the court did not rule on the motion until
                    12      yesterday - March 21, 2019. Before the Texas court's decision on Fractus's motion, Amphenol
                    13      could not fairly evaluate Fractus's facially burdensome request that Amphenol redo its previously
                    14      completed production.

                    15              On February 25, 2019, while its motion for leave to amend was still pending in the
                    16      Texas court, Fractus filed a motion to compel in the District of Connecticut. In addition to
                    17      Fractus's request that the court order Amphenol to redo its production to cover the revised and
                    18      belatedly newly identified list of newly accused products, Fractus also sought certain
                    19      element-specific technical information that is absent from its Subpoenas. In other words, Fractus s
                    20      motion not only asked the court to compel non-parties to redo a voluminous production, itasked
                    21      the Court to broaden the scope ofthe production beyond that specified inthe original Subpoenas.
                    22      Fractus did not explain why the thousands oftechnical files that Amphenol already produced are
                    23      insufficient to satisfy its original request. Fractus further requested tliatthe court order Amphenol
                    24      to produce certain sales and marketing documents, agreements, and communications that Fractus
                    25      could obtain, and in some instances has already obtained, from the Defendants. Finally, Fractus
                    26       requested that the court order Amphenol to search the entirety ofits communications for all time
                    27       for "mentions" of Fractus or its patents, based only on rank speculation that such non-privileged
                    28       communications may exist.

LATHAM&WATKINS'^                                                                            NON-PARTIES AMPHENOL CORP. AND
   ATToftNEvs At Law
    SAN FRANCISCO
                                                                               2        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                                  MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 8 of 23




                     1          On March 4, 2019, while its motion for leave to amend and its motion to compel were
                    2    pending, Fractus served Amphenol Corporation and Amphenol Antenna Solutions with two more
                     3   subpoenas, requesting the same detailed technical, financial, and marketing documents and
                    4    testimony sought by the July 2018 subpoenas, but now with a different list of antennas. A few
                     5   days later, on March 8, 2019, Fractus served a third round of subpoenas on Amphenol Antenna
                     6   Solutions, seeking additional details onthe same subject matter astherequests initsMarch 4,2019
                     7   Subpoenas, and its motion to compel. Just yesterday, on March 21, 2019, eight (8) months after
                     8   Fractus's original subpoenas to Amphenol, and weeks after Fractus's second and third round of
                     9   subpoenas and motion to compel toAmphenol, the Texas court granted Fractus leave to amend its
                    10   infringement contentions.

                    11          The Court should quash Fractus's untimely, burdensome, and legally improper March 4
                    12   and March 8 subpoenas for two independent reasons. First, Amphenol's corporate representatives
                    13   do not reside, are not employed, and have notregularly transacted business inthis judicial district,
                    14   asrequired by Federal Rules ofCivil Procedure 45(d)(3)(ii) and (iv). Second, Fractus's Subpoenas
                    15   should be quashed for creating an undue burden on non-party Amphenol, as described in further
                    16   detail below.

                    17   n.     FACTUAL BACKGROUND

                    18          Amphenol Corporation, and its wholly owned subsidiary, Amphenol Antenna Solutions,
                    19   Inc., manufacture base station antennas, typically sold to cellular carriers to be incorporated into
                    20   those carriers' networks. Amphenol Antenna Solutions resides in Illinois and isheadquartered in
                    21   Rockford, Illinois. Amphenol Corporation resides in Connecticut and is headquartered in
                    22   Wallingford, Connecticut.

                    23           On April 4, 2018, Fractus, a Barcelona-based Spanish licensing company, sued the four
                    24   major cellular carriers (AT&T, Sprint, T-Mobile, and Verizon) in the United States District Court
                    25   for the Eastern District of Texas. ^ Fractus alleged that the carrierDefendants infringe 10 Fractus
                    26
                         ' Fractus, S.A. v. AT&T Mobility LLC, No. 2:18-cv-00135-JRG (E.D. Tex.) {''AT&T Mobility');
                    27   Fractus, S.A. v. Sprint Communications Company, L.P., et£7/.,No. 2:18-cv-00136-JRG (E.D. Tex.)
                         (^""Sprint Commc'ns"); Fractus, S.A. v. T-Mobile US, Inc., et ai. No. 2:18-CV-00137-JRG (E.D.
                    28   Tex.) {^'T-Mobile')', Fractus, S.A. v. Verizon Communications Inc., etal. (Case No. 2:18-cv-00138-
LATHAM»WATK!NS'                                                                          NON-PARTIES AMPHENOL CORP. AND
  Attorneys At Law
    SAN PRANCISCO
                                                                            3        AMPHENOL ANTE>JNA SOLUTIONS, INC.'S
                                                                                              MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 9 of 23




                      1   patents by using certain third-party antennas, including antennas made by Amphenol. See, e.g.,
                    2     AT&T Mobility, Case No. 2:18-cv-00135, Dkt. No. 1. On June 18, 2018, in compliance with the
                    3     court's Docket Control Order and the local patent rules, Fractus served its original infringement
                    4     contentions alleging that thousands of antenna models incorporated into Defendants' networks (a
                      5   small percentage of which included approximately 100 different Amphenol antenna models),
                      6   infringed. AT&T Mobility, Case No. 2:I8-cv-00I35, Dkt. No. 78. The deadline for substantial
                      7   completion of document production was February 8, 2019, and fact discovery closes April 15,
                      8   2019. Id.

                      9                  A.      AmphenoPs Full Compliance with Fractus's Subpoena
                    10           On July 25, 2018, Fractus served two identical document subpoenas on non-parties
                    11    Amphenol Corporation and Amphenol Antenna Solutions, Inc., requesting documents sufficient
                    12    to show, among other things, "each multiband antenna sold in the United States (including all
                    13    territories thereof) since the first date of sale ofany such antenna, including the model number, all
                    14    purchaser(s) ... date ofsale, sale price ... cost ofgoods sold, and gross profit." (Declaration of
                    15    Rick Frenkel ("Frenkel Deck"), Ex. A, July 25, 2018 Document Subpoena, at Request No. 1.)^
                    16    The Subpoena also requested technical information sufficient to show physical characteristics of
                    17    each multiband antenna, suchas its arrangement, structure, size, spacing, shape, frequency ranges,
                    18    polarizations, gain, radiation and impedance patterns, and operabiiity with various networks.
                    19    {Id., Ex. A, July 25, 2018 Document Subpoena, at Request No. l.f The Subpoenas purport to
                    20    require compliance at a San Francisco address located in the Northern District of California.
                    21    {Id., Ex. A, July 25, 2018 Document Subpoena, at 1.)

                    22

                    23

                    24    JRG) {"'Verizon Commc'ns''). TTiese four cases were consolidated under lead case 2:18-cv-00135
                          by District Court Judge Rodney Gilstrap onMay 29, 2018. AT&T Mobility, Dkt. No. 19.
                    25
                          ^All emphasis added unless othenvise noted.
                    26    ^The subpoena requested non-party Amphenol's sales and marketing communications concerning
                          the multiband antennas (Request No. 3), all contracts and agreements with the carrier Defendants
                    27    (Request No. 4), revenue (Request No. 5), patent licenses concerning the multiband antennas
                          (Request No. 6). indemnification (Request No. 7), and any communications relating to Fractus
                    28    and/or the patents-in-suit (Request No. 8). (Frenkel Deck, Ex. A, July 25, 2018 Document
                           Subpoena, at Request Nos. 3-8.)
LATHAM»WATKIN5'                                                                            NON-PARTIES AMPHENOL CORP. AND
  ArroftN&Ye At Law
    SAN FRANCISCO
                                                                             4         AMPHENOL ANTENNA SOLUTIONS. INC.'S
                                                                                                MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 10 of 23




                    1           Shortly thereafter, on August 2, 2018, Fractus provided Amphenol with alist ofnearly 100
                    2    accused Amphenol antennas that were identified in its infringement contentions served pursuant
                    3    to the Eastern District of Texas PatentLocal Rules. {Id., Ex. B, Michael Ng 8/2/19 e-mail to Rick
                    4    Frenkel.)

                    5           On August 31, 2018, Amphenol served its responses and objections to the Subpoena.
                    6    Amphenol objected to the phrase "multiband base station antenna" as vague and ambiguous, and
                    7    stated that itwould apply its understanding ofthis phrase in interpreting the scope ofthe requested
                     8   documents. {Id., Ex. C, at Responses 1, 2.) Amphenol also objected to various categories of
                     9   requested documents that were overly broad, and that Fractus could obtain from the carrier
                10       Defendants. {Id., Ex. C, at Responses 3-5, 8.) Amphenol offered to meet and confer regarding
                    11   the scope ofcertain requests for production, but Fractus did not respond to Amphenol s offer, nor
                    12   any of its objections. {Id. at ^ 6.)

                    13           Amphenol diligently collected and produced over 37,000 documents relating to the
                    14   antennas identified on the list ofaccused products that Fractus provided to Amphenol. {Id. atT[ 7.)
                    15   The technical documents produced by Amphenol include product data sheets, schematics, and
                    16   detailed pattern files that describe, among other things, the polarizations, gain, radiation patterns,
                    17   impedance, and electrical downtilt capabilities ofthe accused antennas. {Id. at ^ 8.) Amphenol
                    18   completed its rolling production on November 13, 2018. {Id. at ^ 7.) In December 2018, Fractus
                    19   sent a request to Amphenol for certain model number guides and additional metadata for
                    20   Amphenol's production, which Amphenol investigated and provided without objection. {Id., Ex.
                    21   D, December E-mail Chain.) Despite having initiated a request to Amphenol for additional
                    22   information and documents, Fractus did not express any concerns about the scope of Amphenol s
                    23   production. {Id.) Fractus did not identify any newly accused Amphenol products, and never so
                    24   much as suggested that the scope ofthe accused Amphenol antennas was being reconsidered or
                    25    may change. {Id.)

                    26

                    27

                    28

LATHAM&WATKINS'                                                                           NON-PARTIES AMPHENOL CORP. AND
  ATTORNEVS AT LAW
                                                                             S        AMPHENOL ANTENNA SOLUTIONS, INC.'S
    SAN FRANCrSCO
                                                                                                MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 11 of 23




                     1                  B.     Fractus's January 2019 Request That Amphenol Redo Its Production
                    2           On January 9, 2019, nearly two months after Amphenol had completed its production,
                    3    Fractus, for the first time, disclosed a revised list of antennas. {Id., Ex. E, Luke Burton 1/9/19
                    4    e-mail to Rick Frenkel). Instead of accurately characterizing these products as newly accused,
                     5   Fractus wrongly claimed that the newly accused antennas were "omitted" from Amphenol's prior
                     6   productions/ However, only eight antennas overlapped with those in Fractus's infringement
                     7   contentions and over 80% were not identified in Fractus's infringement contentions. {Id. at ^ 12.)
                     8   Worse, many ofthe newly identified antennas were in fact "single band' antennas, a very distinct
                     9   technology from the "multiband" antennas that were the subject of Fractus s Subpoenas. {Id.)
                    10   Nevertheless, Amphenol promptly began to investigate Fractus's request. {Id. at113.)
                    11          Less than 48 hours after issuing its request, and without any additional notice, Fractus
                    12   e-mailed to (wrongly) accuse Amphenol's previously unobjected-to production ofbeing deficient.
                    13   {Id., Ex. F,Luke Burton 1/11/19 e-mail toRick Frenkel.) Fractus's e-mail alleged that Amphenol's
                    14   November 2018 production was deficient because itfailed to include technical documentation for
                    15   antennas that Fractus first identified to Amphenol onJanuary 9, 2019, and failed to include certain
                    16   single band antennas—which had never been previously identified as potentially relevant or
                    17   responsive. {Id.) Fractus's deficiency e-mail is problematic for two additional reasons. First, as
                    18   Fractus admitted onthe subsequent meet-and-confer, Fractus's deficiency notice identified entire
                    19   categories of documents that its Subpoena does not seek.^ Second, Fractus identified certain
                    20   categories of documents as "deficient" even though Amphenol had produced the requested
                    21   documents, indicating Fractus had failed to competently review Amphenol's production.^
                    22
                         ^Fractus did not characterize its list as a revision, nor did it provide any infi"ingement contentions
                    23   at that time. See generally Frenkel Deck, Ex. E, January 9, 2019 E-mail. Fractus first provided
                         an incomplete sample of three infringement charts after the parties' first meet-and-confer on
                    24   January 18, 2019, and only after Amphenol insisted on receiving them. {Id. at T1 11.)
                    25
                         ^Compare Id. at Ex. E (deficiency notice seeking asked for "industry reports and analyses" and
                         "documents reflecting Amphenol's supply chain") with Ex. A, July 25, 2018 Subpoena.
                    26   ^For example, Fractus identified "contracts with the carrier defendants" as a category for which
                         Amphenol had not produced documents, when those contracts were the very firet documents
                    27   Amphenol produced in response to Fractus's Subpoenas. {Id. at ^ 15.) Further, during the
                         discussion of another category, "documents reflecting costs of installation, maintenance, service
                    28   and repair" of the accused antennas, it became apparent that Fractus had never even reviewed
LATHAM&WATKINS^                                                                           NON-PARTIES AMPHENOL CORP. AND
  Attornevs At Law
    KAM FRANCESCO
                                                                            6         AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                                MOTION TO QUASH SUBPOENAS
                         Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 12 of 23




                     1                   C.       The Parties Meet and Confer

                     2          Fractus and Amphenol met and conferred on January 18 and 24, 2019. {Id. at T[ 13.)
                     3   On January 18, 2019, Fractus represented that the newly identified antennas were "in the case."
                     4   {Id. at ^ 17.) This representation wasfalse. As of January 18, 2019, the newly identified antennas
                     5   had not been formally accused in the litigation. {Id. at ^ 18.) Fractus first identified these
                     6   newly-accused        antennas   in infringement contentions     served    on Verizon      Wireless
                     7   January 16, 20\Z—Jive days after sending its deficiency notice to Amphenol.^ {Id. at ^ 19.)
                     8   Fractus did not move for leave to amend its infringement contentions until January 30, 2019.

                     9   {AT&TMobility, Case No. 2:18-cv-00135, at Dkt. No. 150.) Fractus's motion for leave to amend
                    10   was not granted for another two months, yesterday.^ {Id., atDkt. No. 225.)
                    11          During and after the January 18 meet-and-confer, Fractus represented that it had notified
                    12   the carrier Defendants of the newly accused antennas in November 2018, but Amphenol has been
                    13   unable to verify that representation with the carrier Defendants.^ {Id. at ^ 20.) Fractus raised a
                    14   concern about purported "discrepancies" between the sales data provided by Amphenol and the
                    15   purchase data from the carrier Defendants. {Id. at ^ 21.) Amphenol agreed to provide sample
                    16   invoice data to help resolve the issue, and did so shortly thereafter. Fractus agreed to review the
                    17   contracts and pattern files already produced by Amphenol and report to Amphenol any specific
                    18   deficiencies, but did not do so. {Id. at     22.) At no point during the meet-and-confers did
                    19   Amphenol agree that venue for a motion to compel is properin this District. {Id. at ^ 23.)
                    20           Shortly after the January 24 meet-and-confer, Amphenol sent a letter to Fractus
                    21   memorializing the discussion and requesting that Fractus withdraw its requests. {Id., Ex. F.)
                    22
                         Amphenol's contracts with the carrier Defendants to see if the requested information was present
                    23
                         there, (/rf. at^l6.)
                    24   ^ Fractus only provided an incomplete "sample" of three charts to Amphenol at Amphenol^s
                                   after the parties' first meet-and-confer on January 18,2019. {Id. at^ 11.)
                    25
                         ^The motion confirms that Fractus knows that the newly identified antennas were not "in the case'
                         as of January 9 or 11, and that Fractus requires leave of court to get those antennas into the case.
                    26
                         ' Although Fractus may argue the delay in serving these new infringement charts is because these
                    27   charts are based on confidential information it received during discovery, on their face, the
                         infringement charts are "based on publicly available information" and contain excerpts of the
                    28   datasheets for the newly identified antermas. {Id. at ^ 11.) These datasheets were notproduced by
                         Amphenol, and are generally available to the public. {Id. at T1 11.)
LATHAM*WATKINS'                                                                          NON-PARTIES AMPHENOL CORP. AND
  ATTORNEYS AT LAW
    SAN FRANCISCO
                                                                           7        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                                MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 13 of 23




                    1    Other than confinning that itwould not withdraw its requests, Fractus did not communicate further
                    2    with Amphenol regarding its requests prior to filing its motion to compel a month later on
                    3    February 25, 2019. (/c/.at^25.)

                    4                    D.      Fractus Serves Three Additional Subpoenas

                    5              On March 4, 2019, Fractus served two new subpoenas duces tecum on non-parties
                    6    Amphenol Corporation and Amphenol Anterma Solutions, demanding testimony and production
                     7   of technical, financial, and marketing documents for the revised antenna list. {Id., Ex. G,
                     8   March 4, 2019 Subpoenas.) On March 8,2019, Fractus servedyet anothersubpoena onnon-party
                     9   Amphenol Antenna Solutions, Inc. seeking the production ofdocuments relating to (i) the external
                    10   and internal structures for each base station antenna listed, and (ii) each antenna element used in

                    11   each base station antenna. {Id., Ex. H, March 8, 2019 Subpoena.) It isthese three new subpoenas
                    12   that are the subject of the present motion to quash.
                    13   m.        LEGAL STANDARD

                    14                    A.     The Geographic Limits of Rule 45

                    15             Pursuant to Rules 45(d)(2)(ii) and (c)(1)(A) of the Federal Rules of Civil Procedure, the
                    16   Court must quash a subpoena that either (i) "requires a person who is neither a party nor a party s
                    17   officer" to travel more than "100 miles from where that person resides, is employed, or regularly
                    18   transacts business in person," or(ii) subjects aperson to undue burden. Fed. R. Civ. P. 45(d)(3)(ii),
                    19   (d)(3)(iv), and (c)(1)(A).

                    20                    B.      Discovery Against Non-parties

                    21             The Federal Circuit has held that a district court can require a movant to seek discovery

                    22   from its party opponent before burdening a non-party with an ancillary proceeding. Haworth, Inc.
                    23   V. Herman Miller, Inc., 998 F.2d 975, 978 (Fed. Cir. 1993) (noting that "the need for discovery in
                    24   an ancillary proceeding is diminished when the information is available elsewhere.') (internal
                    25   quotation omitted).'^ This Court, along with others within this Circuit, have held that "the word
                    26   'non-party' serves as a constant reminder of the reasons for the limitations that characterize
                    27
                           The Federal Circuit has jurisdiction over appeals from ancillary proceedings where the
                    28   underlying litigation is apatent suit. SolarexCorp. v. Arco Solar, Inc., 870 F.2d 642,643 (Fed. Cir.
                          1989).
LATHAM'WATKINS'                                                                         NON-P.^TIES AMPHENOL CORP. AND
  ATTORHiVS AT LAW
                                                                                      AMPHENOL ANTENNA SOLUTIONS, INC.'S
    SAN FRANCISCO
                                                                                               MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 14 of 23




                     ]   'third-party' discovery." Gonzales v. Google, Inc., 234 F.R.D. 674, 680 (N.D. Cal. 2006) (citing
                    2    Dart Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980)).

                    3           "While discovery is a valuable right and should not be unnecessarily restricted, the
                    4    ^'necessary' restriction may be broader when a non-party is the target of discovery.' Dart, 649
                     5   F.2d at 649; see also Katz v. Batavia Marine & Sporting Supplies, Inc., 984 F.2d 422, 424
                     6   (Fed. Cir. 1993) ("Although Rule 26(b) applies equally todiscovery ofnon-parties, the fact ofnon-
                     7   party status may be considered by the court in weighing the burdens imposed in the
                     8   circumstances."). As such, courts routinely recognize that non-parties responding to Rule 45
                     9   subpoenas "are powerless to control the scope oflitigation and discovery, and should not be forced
                    10   to subsidize an unreasonable share of the costs of a litigation to which they are not a party.

                    11   United States v. Columbia Broad. Sys., Inc., 666 F.2d 364, 371 (9th Cir. 1982). "[C]oncem for
                    12   the unwanted burden thrust upon non-parties is a factor entitled to special weight inevaluating the
                    13   balance of competing needs" in a Rule 45 inquiry. Cusumano v. Microsoft Corp., 162 F.3d 708,
                    14   717 (1st Cir. 1998). In fact, "a court may modify or quash a subpoena even for relevant
                    15   information if it finds that there is an undue burden on the non-party." Gonzales, 234 F.R.D. at
                    16   683.

                    17                  C.      Issuing Party's Duty to Avoid Undue Burden or Expense
                    18          "A party orattorney responsible for issuing and serving a subpoena must take reasonable
                    19   steps to avoid imposing undue burden or expense on a person subject to the subpoena." Fed. R.
                    20   Civ. P. 45(d)(1). Courts must "enforce this duty and impose an appropriate sanction... ona party
                    21   orattorney who fails tocomply." Id. This Court has held that it"isparticularly concerned anytime
                    22   enforcement of a subpoena imposes an economic burden on a non-party." Gonzales, 234 F.R.D.
                    23   at 683. "Indetermining whether there isundue burden, courts typically 'balance[ ] the burden on
                    24   the recipient ofthe subpoena, the relevance of the information sought to the claims ordefenses at
                    25   issue in the lawsuit, the scope or breadth of the discovery request, and the party's need for that
                    26   information.'" Free Stream Media Corp. v. Alphonso Inc., No. 17-CV-02107-RS (KAW),
                    27   2017 WL 6209309, at *5 (N.D. Cal. Dec. 8,2017) (citing Third Degree Films, Inc. v. Does 1-178,
                    28   No. C 12-3858 EMC (MEJ), 2012 WL 12925674, at *2 (N.D. Cal. Dec. 6, 2012)). And, "if the
LATHAM»WATKINS'                                                                         NON-PARTIES AMPHENOL CORP. AND
  Attorneys At Law
    &AN FRANCISCO
                                                                           9        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                              MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 15 of 23




                    1     sought-after documents are not relevant, nor calculated to lead to the discovery of admissible
                    2     evidence, then any burden whatsoever imposed would be by definition 'undue.Gonzales,
                    3     234 F.R.D. at 680 (citing Compaq Comput. Corp. v. Packard Bell Elec., Inc., 163 F.R.D. 329,335-
                    4     36(N.D. Cal. 1995)).

                    5            Further, although defined broadly, for the purposes of discovery, relevance is not without
                    6     "ultimate and necessary boundaries." Gonzales, 234 F.R.D. at 680. Rule 26 permits the Court to
                     7    limit discovery where "the discovery sought is unreasonably cumulative or duplicative, or can be
                      8   obtained from some other source that is more convenient, less burdensome, or less expensive. '

                      9   Fed. R. Civ. P. 26(a)(2)(C)(i); Haworth, Inc. v. Herman Miller, Inc., 998 F.2d 975, 978 (Fed. Cir.
                    10    1993) (affirming order requiring party to seek discovery from its party opponent before burdening
                    11    the non-party with a subpoena).

                    12           Other courts have cited a party's failure to protect a non-party from undue expense as a
                    13    standalone basis to deny a non-party discovery, or to award fees and expenses to a non-party.
                    14    See, e.g., ATLC, Ltd. v. Eastman Kodak Co., No. 6:06-CV-416-ORL-19KRS, 2006 WL 3422413,
                    15    at *2 (M.D. Fla. Nov. 28,2006) (denying a motion tocompel when the party seeking enforcement
                    16    did not demonstrate how it would compensate the third party or otherwise protect it from undue
                    17    expense); Prescient Acquisition Grp., Inc. v. MJ Publ'g Tr., No. 05 CrV.6298(PKC), 2006 WL
                    18    2996645, at *3 (S.D.N.Y. Oct. 13, 2006) (awarding to non-party its fees and expenses incurred in
                    19    compliance with subpoena); Zoological Soc. ofBuffalo, Inc. v. Carvedrock, LLC, No. 10-CV-35A
                    20    SR, 2013 WL 5652759, at *4 (W.D.N.Y. Oct. 15, 2013) (granting costs and fees incurred
                    21    responding to asubpoena where the party failed to take "reasonable steps to avoid imposing undue
                    22    burden or expense on a person subject to the subpoena").
                    23

                    24

                    25
                          " "On a motion to quash a subpoena, the moving party has the burden of persuasion under
                    26    Rule 45(c)(3), but the party issuing the subpoena must demonstrate that the discovery sought is
                          relevant." Chevron Corp. v. Donziger, No. 12-MC-80237 (CRB) NC, 2013 WL 4536808, at *4
                    27    (N.D. Cal. Aug. 22,2013) (internal citation omitted); also Optimize Tech. Sols.^ LLC v. Staples,
                          Inc., No. 14-MC-80095-LHK (HRL), 2014 WL 1477651, at *2 (N.D. Cal. Apr. 14, 2014) ("The
                    28    party issuing the subpoena must demonstrate that the information sought is relevant and material
                          to the allegations and claims at issue in the proceedings.").
LATHAM^'WATKINS^                                                                          NON-PARTIES AMPHENOL CORP. AND
   Attorneys At Law                                                         10        AMPHENOL ANTENNA SOLUTIONS, TNC.'S
    SAN FRANCISCO
                                                                                              MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 16 of 23




                    1     IV.    ARGUMENT

                    2                    A.      Fractus's Subpoenas Must Be Quashed Under FRCP 45(d)(3)(ii)
                                                 Because Amphenol's Corporate Representatives Do Not Reside,
                    3
                                                 Work, or Regularly Transact Business in the District
                    4            The Northern District of California is an improper venue for Fractus's Subpoenas,
                    5     The Court must quash ormodify a subpoena if, among other things, it ''requires a person who is
                    6     neither a party nor a party's officer to travel more than 100 miles from where that person resides,
                     7    is employed, or regularly transacts business in person," or ifit subjects a person to undue burden.
                      8   Fujikura Ltd. v. Finisar Corp.,'No. 15-MC-801 lO-HRL(JSC), 2015 WL 5782351, at*3 (N.D. Cal.
                     9    Oct. 5, 2015) (citing Fed. R. Civ. P. 45(d)(3)(ii), (iv)).
                    10            When evaluating whether a subpoena against an organization must be quashed under Rule
                    11    45(d)(3)(ii) and/or (iv), courts evaluate whether the individuals designated by the organization
                    12    meet the geographical limitations:
                    13
                                          A review of the plain text of Rule 45 indicates that the 'regularly
                                          transacts business' requirement focuses on the person to be
                    14
                                          subpoenaed, and that the business activities of that person's
                                          employer have no bearing on that requirement. Rule 45 states that
                    15
                                          'a person" may be commanded to attend a trial if 'the person ...
                                          regularly transacts business in person' within the relevant
                    16                    state/area.

                    17    Greene v. Drobocky, No. l:12-CV-00078-TBR, 2014 WL 12726539, at *2 (W.D. Ky. Aug. 27,
                    18    20\4):see alsoPerezv. Progenies Pharm., /«c.,No. lO-CV-08278 (LAP), 2015 WL 4111551, at
                    19    *2 (S.D.N.Y. June 24, 2015) ("Rule 45's goal is to prevent inconvenience to the flesh-and-blood
                    20    human beings who are asked to testify, not the legal entity for whom those human beings work. )
                    21    (citing Price Waterhouse LLP v. First Am. Corp., 182 F.R.D. 56, 62 (S.D.N.Y. 1998)).
                    22            On its face. Fractus's Subpoenas request compliance in San Francisco, Califorma, which
                    23    is located within the Northern District of California. (Frenkel Decl., Exs. G, H (identifying
                    24    location ofcompliance as Kobre &Kim LLP in San Francisco, California).) But neither Amphenol
                    25    Antenna Solutions, Inc. nor Amphenol Corporation are located in the Northern District of
                    26    California. Amphenol Antenna Solutions, Inc. is headquartered in Rockford, Illinois, and
                    27    Amphenol Corporation is headquartered in Wallingford, Connecticut.
                    28

LATHAM^WATKINS'^                                                                          NON-PARTIES AMPHENOL CORP. AND
   ATTORNEYS At Law
                                                                               11      AMPHENOL ANTENNA SOLUTIONS, TNC.'S
    SAN FRANCISCO
                                                                                               MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 17 of 23




                    1           More importantly, none of the potential designees knowledgeable about the deposition
                    2    topics outlined in Fractus's Subpoenas either reside, work, or regularly transact business in the
                    3    Northern District of California. (Declaration of Justin Riek., at    3-4.) Fractus has required
                    4    compliance with its Subpoenas in the wrong district under Federal Rule of Civil
                    5    Procedure 45(d)(3)(ii), and this Court should quash Fractus's Subpoenas onthat basis alone.
                    6           Further, with respect toFractus's March 8 subpoena, while this subpoena does not include
                    7    a demand for testimony, this subpoena should similarly be quashed as violating Federal Rule of
                    8    Civil Procedure 45(d)(3)(ii). See Fujikura Ltd., 2015 WL 5782351, at *3 ("For other discovery
                    9    besides depositions, a subpoena may command 'production of documents, electronically stored
                    10   information, or tangible things at a place within 100 miles of where the person resides, is
                    11   employed, or regularly transacts business in person[.]'"); Nieman v. Linkedln Corp.^ No. CV 12-
                    12   80258 PSG, 2013 WL 685203, at *2 (N.D. Cal. Feb. 25, 2013) ("[N]onparties cannot be required
                    13   to produce documents at a location more than 100 miles from their home or business. ); Miller,
                    14   471 F. Supp. 2d at 121 ("[T]he limitation in Rule 45 unequivocally applies both to attending a
                    15   deposition to testify and to being required to produce documents at adistance more than 100 miles
                    16   from one's home. It draws no distinctionwhatsoeverbetweenbeing compelledto testifyand being
                    17   compelled to produce documents at a certain place.").
                    18                  B.      Fractus's Requests for Production Are Improper

                    19           Fractus's cumulative and onerous requests are improper because they would impose
                    20   significant expense on a non-party in violation of the Federal Rules. "A party or attorney
                    21   responsible for issuing and serving asubpoena must take reasonable steps to avoid imposing undue
                    22   burden or expense on a person subject to the subpoena." Fed. R. Civ. P. 45(d)(1). Courts must
                    23   "enforce this duty and impose an appropriate sanction ... on a party or attorney who fails to
                    24

                    25       For the March 8 document subpoena, while Fractus may argue that Amphenol has waived the
                          territorial protections of Rule 45 by already choosing to produce documents in response to
                    26    Fractus's first set of subpoenas, Amphenol's voluntary compliance with these earlier subpoenas
                          does not waive subsequent protection under Rule 45. See, e.g., Miller, 471 F. Supp. 2d at 121
                    27    ("That a witness came to the District voluntarily from more than 100 miles away on one occasion
                          hardly means that he can be summoned again and against his will in violation ofthe 100-mile
                    28    restriction created by the rule."), Indeed, Amphenol's voluntary compliance confirms itresponded
                          reasonably to Fractus' initial subpoenas.
LATHAM^WATKINS'"                                                                        NON-PARTIES AMPHENOL CORP. AND
   ATTORNEYS At Law                                                       12        AMPHENOL ANTENNA SOLUTIONS, INC.'S
    SAN FAANCISCO
                                                                                             MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 18 of 23



                     1    comply." Id. This Court has held that it "is particularly concerned anytime enforcement of a
                     2    subpoena imposes an economic burden on a non-party." Gonzales, 234 F.R.D. at 683. "Thus, a
                     3    court determining the propriety of a subpoena balances the relevance of the discovery sought, the
                     4    requesting party's need, and the potential hardship tothe party subject tothe subpoena." Id. (citing
                     5    Heat <& Control, Inc. v. Hester Industries. Inc., 785 F.2d 1017, 1024 (Fed. Cir. 1986)).
                     6           Amphenol fully complied with the Subpoenas in good faith and with due diligence,
                      7   producing more than 37,000 documents. See supra Section II.A; Frenkel Decl. at ^ 7. For the
                      8   reasons that follow, Fractus is not entitled to the discovery requested in its March 4 and 8
                      9   Subpoenas, which amounts to a redo and re-production of Fractus's previously requested
                 10       discovery, because complying with these Subpoenas would impose undue burden and significant
                     11   expense on non-party Amphenol inviolation of the Federal Rules.
                     12                  1.      The Second Set of Document Requests and Deposition Topics Are
                                                 Irrelevant. Duplicative. Unreasonablv Cumulative, and Undulv
                     13
                                                 Burdensome

                     14
                                  First, Fractus's subpoenas seek documents and testimony not relevant to any claim or
                     15
                          defense ofany party. Apparently, Fractus believes it is entitled to such documents and testimony.
                     16
                          Fractus is wrong. Courts have routinely quashed subpoenas which include document requests and
                     17
                          deposition topics not relevant to the underlying case, as "[t]he relevance factor thus weighs heavily
                     18
                          in favor ofquashing the subpoena." Free Stream Media Corp. v. Alphonso Inc. ,2017 WL 6209309,
                     19
                          at *5; see also Broadband iTV, Inc. v. Hawaiian Telecom, No. 15-MC-80053 HRL, 2015 WL
                     20
                          1778432, at *2 (N.D. Cal. Apr. 17, 2015) (quashing a subpoena that requested documents "not
                     21
                          relevant to the claims or defenses of any party"); see also Miller Marital Deduction Tr. by &
                     22
                          through Miller v. Estate ofDuBois, No. 2:16-CV-01883-SB, 2018 WL 1023200, slip op. at *3
                     23
                          (E.D. Cal. Feb. 21,2018) (granting amotion to quash where "the subpoena seeks information that
                     24
                          is not relevant to any existing party's claim or defense.").
                     25
                                  In Free Stream Media Corp. v. Alphonso Inc., the court found that document requests and
                     26
                           deposition topics such as marketing agreements, other business agreements, information
                     27
                           exchanged between the non-party and Defendants, services exchanged between the non-party and
                     28

LATHAM»WATKINS-                                                                             NON-PARTLES AMPHENOL CORP. AND
  Attorneys At law                                                           1^          AMPHENOL ANTENNA SOLUTIONS, INC.'S
    9AN PftANCISCO
                                                                                                MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 19 of 23




                     1   Defendants, and Defendants' use of the non-party's technology were not relevant to the case.
                   2     2017 WL 6209309, at *5. Similarly, Fractus's March 4 and 8 Subpoenas include irrelevant
                   3     document requests and deposition topics asking for marketing materials (Request No. 4, Topic No.
                   4     10), internal pricing and business methodologies (Topics 8 and 21), communications with
                     5   Defendants (Topic Nos. 13, 18, 19, and 23), Amphenol's internal organization structure (Topic
                     6   No. 17), and services between Amphenol and Defendants (Topic No. 20). (Frenkel Decl., Ex. G,
                     7   March 4,2019 Subpoenas.) As these document requests and deposition topics are irrelevant to the
                     8   claims or defenses in theunderlying case, "anyburden whatsoever imposed would beby defmition
                     9   'undue.'" Gonzales, 234 F.R.D. at 680 (citing Compaq Computer Corp., 163 F.R.D. at 335-36).
                   10    And even if Fractus could argue some tenuous relevance, "a court may modify or quash a subpoena
                   11    even for relevant information if it fmds that there is an undue burden on the non-party." Gonzales,

                   12    234 F.R.D. at683.

                   13           Further, Fractus's request for the newly identified antennas isunreasonably cumulative and
                   14    unduly burdensome because Amphenol has already fully complied with Fractus's original
                   15    subpoenas in good faith and with due diligence. The newly identified antennas were first raised
                   16    to Amphenol in January 2019, months after Amphenol had already had completed its production
                   17    for scores of other antermas that were previously identified by Fractus. See supra Section II.B;
                   18    Frenkel Decl., Ex. E. Fractus failed to timely respond to Amphenol's objections to the Subpoena,
                   19    which were served in August 2018 and included an objection as to the scope of the accused
                   20    "multiband base station antenna." See supra Section Il.A; Frenkel Decl., Ex. C, at Responses 1,
                   21    2. And Fractus also failed to notify Amphenol as soon as it realized that it intended to accuse the
                   22    newly identified antennas—which, by its ovra admission, occurred inNovember 2018. See supra
                   23    Section II.C; Frenkel Decl. at K20. For at least these reasons, this Court should quash Fractus's
                   24    Subpoenas, which target documents and testimony not relevant to any claim or defense in the
                   25    underlying litigation, and which would grant Fractus a near-complete rev^,Tite of its accused
                   26    product list months after Amphenol, a non-party, already completed its production in compliance
                   27    with Fractus's original subpoenas.

                   28

LATHAM'WATKINS-                                                                         NON-PARTIES AMPHENOL CORP. AND
  Attorneys At Law
   SAN FRANCISCO
                                                                           14       AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                              MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 20 of 23




                      1                  2.     Fractus Has Imposed SignificantCost on Non-partv Amohenol
                    2            Second, Fractus's onerous subpoenas have the effect of shifting the financial burden of
                    3     discovery onto non-party Amphenoi. Fractus's actions are improper. When evaluating undue
                    4     burden, Courts take into consideration the cost of responding to a subpoena. Free Stream Media

                      5   Corp., 2017 WL 6209309, at *6. (noting that the non-party had already incurred over $50,000 in
                      6   expenses responding to PlaintifTs subpoena, and would likely incur similar costs responding to
                      7   this new subpoena). Here, non-party Amphenoi has spent months collecting and producing over
                      8   37,000 documents, and has further incurred additional legal fees having to respond to Fractus s
                      9   multiple requests, meet and confers, improper deficiency notices, and now three additional
                    10    subpoenas and a motion to compel. To date, non-party Amphenoi has had its employees and
                    11    lawyers spend numerous hours, incurring tens of thousands of dollars in legal fees, to collect the
                    12    massive production to date, and will likely incur similar costs responding to these new subpoenas.
                    13    (Frenkel Decl., at Tf 28.) This is a separate basis to quash. See Free Stream Media, 2017 WL
                    14    6209309, at *6 ("The undue burden test also requires thatthe Court be 'generally sensitive to the
                    15    costs imposed on third-parties.'").

                    16
                                         3.      The Subpoenas Seek Information ThatFractus Could More Easily Get
                                                 from Defendants
                    17

                    18           Third, Fractus apparently believes that it is entitled to the documents even though it could
                    19    get them from the Defendants in the underlying investigation. Fractus is wrong. Courts have
                    20    found that seeking documents from a non-party when Defendants would have the same documents
                    21    "only exacerbates the burdensome ofthe request." Free Stream Media, 2017 WL 6209309, at *6;
                    22    see also Leader Techs., Inc. v. Facebook, Inc., No. C10-80028-MISC JW (HRL), 2010 US Dist.
                    23    LEXIS 24818, at *8-9 (N.D. Cal. March 2, 2010) (substantially quashing subpoena on former
                    24    employees of Facebook when Facebook's possession (and production) of such documents
                    25    rendered subpoena "cumulative and duplicative"); Nidec Corp. v. Victor Co. ofJapan, 249 F.R.D.
                    26    575,577 (N.D. Cal. 2007) ("the vast majority ofthediscovery sought from [the non-party investor]
                    27    isdiscovery obtainable from a source more direct, convenient, and less burdensome namely, from
                    28    Defendants."); Visto Corp. v. Smartner Info. Sys., Ltd., 06-80339 MISC RMW, 2007 WL 218771,
LATHAM^WATKINS'^                                                                         NON-PARTIES AMPHENOL CORP. AND
   ATTORNgYs At Law
    &AN FRANCISCO
                                                                           15        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                              MOTION TO QUASH SUBPOENAS
                           Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 21 of 23




                      1   at *1^ (N.D. Cal. Jan. 29, 2007) (quashing defendant's subpoena on third-party investors where
                      2   the sought-after information was available from the plaintiff).
                      3          Here, Fractus's March 4, 2019 Subpoenas seek testimony on a number of topics that are in
                      4   the possession of, and thus are more easily obtained from. Defendants, who are parties to the
                      5   underlying litigation. For example, these Subpoenas include topics relating to: Amphenol s
                      6   communications with Defendants {see, e.g.. Topic Nos. 13, 18, 19, and 23); indemnification
                      7   obligations (Topic No. 12); and services between Amphenol and Defendants (Topic No. 20). See
                      8   supra Section II.D; Frenkel DecL, Ex. G. Such requests create a burden on non-party Amphenol
                      9   thatoutweighs the likely benefit of the subpoena absent a "'convincing showing thatthe subpoena
                     10   is likely to yield unique and material evidence from the third party." Nidec Corp. 249 F.R.D. at
                     11   577. Fractus cannot make a "convincing showing" that its subpoena will produce "unique and
                     12   material evidence" from Amphenol. And absent that showing, Fractus's Subpoenas should be
                     13   quashed.
                                         C-      Fractus Has Failed to Take Reasonable Steps to Avoid Imposing
                     14
                                                 Undue Burden and Expense on Non-party Amphenol
                     15           Fractus's Subpoenas should be quashed because Fractus has failed to take reasonable steps
                     16   to avoid imposing undue burden and expense on non-party Amphenol, as required by the
                     17   Federal Rules. "A party or attorney responsible for issuing and ser\'ing a subpoena must take
                     18   reasonable steps to avoid imposing undue burden or expense ona person subject to the subpoena."
                     19   Fed. R. Civ. P. 45(d)(1). Courts must enforce this duty with appropriate sanctions, and protect
                     20   non-parties from "significant expense" resulting from compliance. Fed. R. Civ. P. 45(d)(l)-(2).
                     21   Consistent with these provisions, this Court has denied discovery requests where the requesting
                     22   party failed, through its own lack of diligence, to avoid imposing undue burden on a non-party.
                     23   See ASUS Computer Int'l v. Micron Tech. Inc., Case No. 14-CV-00275 JST (NC), 2014 WL
                     24   12625461, at *4 (N.D. Cal. April. 21, 2014) (denying motion to compel and granting costs to
                     25   non-party where the plaintiffhadnotadequately reviewed previously produced discovery toensure
                     26   the discovery it now sought from the non-party was already in its possession, and finding that
                     27   "[t]his lack of diligence before burdening a non-party with discovery requests is not permissible
                     28   under the Federal Rules").
LATHAMiWATKINS^                                                                             NON-PARTIES AMPHENOL CORP. AND
  ATToftNSYS AT Law
    SAN PfVANClSCO
                                                                            16        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                                MOTION TO QUASH SUBPOENAS
                          Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 22 of 23




                    1           Other courts have cited this provision of the Federal Rules as a standalone basis to deny
                    2    non-party discovery (or even to award fees and expenses to a non-party for the cost of its
                    3    burdensome response).'^ See, e.g., ATLC, 2006 WL 3422413, at *2(denying a motion to compel
                    4    when the party seeking enforcement did not demonstrate how it would compensate the third party
                    5    or otherwise protect it from "undue burden or expense") (citing prior version of Fed. R. Civ. P.
                    6    45(d)(1))

                     7          Amphenol has already complied with Fractus's original Subpoenas in good faith and with
                     8   due diligence, producing tens of thousands of responsive documents. See supra Section Il.a;
                     9   Frenkel Decl. at ^ 7. Meanwhile, Fractus has failed to take reasonable steps to avoid imposing
                    10   undue burden or expense on Amphenol. In particular, Fractus initially provided a list ofnearly
                    11   100 accused antennas that Amphenol used to collect and produce tens of thousands of responsive
                    12   technical documents, but failed to timely notify Amphenol when it identified an almost entirely
                    13   different set of antennas it intended to accuse. See supra Section II.C; Frenkel Decl. at \ 20.
                    14   Fractus also failed totimely respond to Amphenol's objections tothe Subpoena, and only accepted
                    15   Amphenol's offer to meet and confer two months after Amphenol had already completed its
                    16   production. See supra Section II.C; Frenkel Decl. at T[ 6. Fractus failed to review certain
                    17   documents in Amphenol's production to narrow ormodify its requests, despite promising to do so
                    18   on the parties' meet-and-confers. See supra Section II.C; Frenkel Decl. atf 17. In correspondence
                    19   following the first meet-and-confer, Amphenol put Fractus on notice that Fractus was not in
                    20   compliance with its obligations under Federal Rule ofCivil Procedure 45(d)(1), but Fractus chose
                    21   to file a motion to compel and serve three additional subpoenas instead of narrowing or
                    22   withdrawing its requests. See supra Section II.C; Frenkel Decl., Ex. F. And Fractus served these
                    23   additional subpoenas and filed its motion to compel prior to obtaining leave from the Texas court
                    24

                    25      Although Amphenol is not seeking its fees here, many courts have awarded fees in similar
                         circumstances. See, e.g., Prescient Acquisition Grp., Inc. v. MJ Publ g Tr., No. 05
                    26   CIV.6298(PKC), 2006 WL 2996645, at *3 (S.D.N.Y. Oct. 13, 2006) (awarding to non-party 50%
                         of its fees and 100% ofits expenses incurred in compliance with subpoena, even where no breach
                    27   ofduty under Rule 45) (citing prior version ofFed. R. Civ. P. 45(d)(l)-(2)); Zoological Soc., 2013
                         WL 5652759, at *4 (granting costs and fees incurred responding to a subpoena where the party
                    28   failed to take "reasonable steps to avoid imposing undue burden orexpense on a person subject to
                         the subpoena'").
LATHAM»WATK!NS^                                                                      NON-PARTIES AMPHENOL CORP. AM)
  Attorneys At Law
                                                                         17        AMPHENOL ANTENNA SOLUTIONS, INC.'S
    SAN FRANCISCO
                                                                                            MOTION TO QUASH SUBPOENAS
                             Case 3:19-mc-80072-JSC Document 1 Filed 03/22/19 Page 23 of 23




                    1       to amend its infringement contentions. See supra Section II.C.
                    2              For at least these reasons, Fractus has already imposed significant expenses on Amphenol
                    3       through its own dereliction of duty under the Federal Rules. This Court should deny Fractus any
                    4       further opportunity to impose significant expenses onAmphenol.
                    5       V.     CONCLUSION

                    6              Months after Fractus knew of its revised accused product list, and months afterAmphenol
                    7       completed its production of thousands of pages of documents in response to Fractus's original
                        8   Subpoenas, Fractus has served additional subpoenas in the wrong district. These Subpoenas are
                        9   duplicative, burdensome, and legally improper. For these and other foregoing reasons, the
                    10      non-parties respectfully request that the Court quash Fractus's Subpoenas in their entirety. Further,
                    n       the Court should award the fees and expenses associated with responding to these Subpoenas to
                    12      Amphenol. hi the alternative, should this Court not quash Fractus's Subpoenas, the Court should
                    13      award fees and expenses to Amphenol associated with such further production.
                    14      Dated: March 22, 2019                                Respectfijlly submitted,
                    15
                                                                                 LATHAM & WATKINS LLP
                    16

                    17
                                                                                 Richard G. Frenkel
                    18

                    19                                                           Attorneysfor Non-Parties Amphenol
                                                                                 Corporation and Amphenol Antenna Solutions,
                    20                                                           Inc.


                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

LATHAM^WATKINS^                                                                              NON-PARTES AMPHENOL CORP. AND
  Attohkeys a t Law
    SAN FRANCISCO
                                                                               18        AMPHENOL ANTENNA SOLUTIONS, INC.'S
                                                                                                   MOTION TO QUASH SUBPOENAS
